

116 HR 1999 IH: FLAG Act of 2019
U.S. House of Representatives
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1999IN THE HOUSE OF REPRESENTATIVESApril 1, 2019Mr. Jeffries (for himself and Mrs. Roby) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Trademark Act of 1946 to provide for the registration of marks consisting of the flag,
			 coat of arms, or other official insignia of the United States, any State
			 or municipality of the United States, or any foreign nation.
	
 1.Short titleThis Act may be cited as the Fair Licensing Access for Governments Act of 2019 or the FLAG Act of 2019. 2.Registration of certain marks consisting of flags, coats of arms, or other insigniaSection 2(b) of the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (commonly referred to as the Trademark Act of 1946; 15 U.S.C. 1052(b)) is amended by inserting except by the written consent of the competent authority after simulation thereof.
		